Citation Nr: 1041033	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which the RO determined, in pertinent 
part, that new and material evidence had not been received 
sufficient to reopen the Veteran's previously denied claim of 
service connection for a low back disability.  A Travel Board 
hearing was held at the RO in March 2010 before the undersigned 
Veterans Law Judge and a copy of the hearing transcript has been 
added to the record.

In May 2010, the Board reopened the Veteran's previously denied 
claim of service connection for a low back disability and 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  A review of the claims file shows that there has 
been substantial compliance with the Board's remand directives.


FINDING OF FACT

It has not been shown that the Veteran has a low back disability 
that is related to active service.


CONCLUSION OF LAW

A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA. 
 See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

In a September 2006 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   The September 2006 letter was 
provided prior to the November 2006 rating decision which denied 
the Veteran's application to reopen a previously denied service 
connection claim for a low back disability.  Because the Board's 
May 2010 was fully favorable to the Veteran on the issue of 
whether the previously denied service connection claim for a low 
back disability should be reopened, and because the appellant's 
reopened claim is being denied on the merits in this decision, 
any question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  

The September 2006 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for a low back 
disability, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Neither the Veteran nor his 
service representative have indicated any prejudice caused by any 
notice error.  Accordingly, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue adjudicated 
in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.  The Veteran also testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the RO 
in March 2010.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability, 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including a 
VA examination report dated in July 2010, post-service private 
treatment records, and the Veteran's lay statements.  The VA 
examination report dated in July 2010 which contains an opinion 
concerning the contended causal relationship between the 
Veteran's low back disability and active service.  As will be 
explained below in greater detail, the VA examiner essentially 
concluded in July 2010 that he could not resolve the issue of 
whether the Veteran's low back disability was related to active 
service without resorting to mere speculation because there was 
no evidence of any chronic low back disability in the Veteran's 
service treatment records and no evidence of any current low back 
disability which could be attributed to active service.  There is 
no indication that the examiner invoked the phrase "without 
resort to speculation" as a substitute for the consideration of 
all pertinent facts and available medical facts, and therefore, 
the Board finds that remanding the claim for further evidentiary 
development would serve no useful purpose.  See Jones (Michael) 
v. Shinseki, 23 Vet. App. 382, 390 (2010) (recognizing legitimacy 
of inconclusive medical opinion when "time for obtaining other 
information has passed" and opinion is based on all "procurable 
and assembled data").   Accordingly, the Board may proceed with 
adjudication at this time.   

.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.

Facts and Analysis

The Veteran contends that he incurred a low back disability 
during active service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a low back 
disability.  The Veteran has contended that he incurred a chronic 
low back disability during active service.  Despite his 
assertions and Board hearing testimony to the contrary, the 
Veteran's available service treatment records show only that he 
was treated once during active service for a complaint of low 
back pain.  His enlistment physical examination in June 1997 
showed a normal spine and he denied all relevant medical history.  
In September 1998, the Veteran complained of low back pain which 
had lasted for 8 days and was located in the L3-4 region.  
Physical examination showed tenderness to palpation over the L3-4 
region paraspinous muscles, a full range of motion, and negative 
straight leg raising.  X-rays were negative.  The diagnosis was 
mechanical low back pain.  The Veteran again denied any relevant 
medical history on a "Report of Medical History" completed in 
October 2000.  

On periodic physical examination on July 23, 2002, clinical 
evaluation of the Veteran's spine was normal.  A review of 
systems was negative.  The in-service examiner noted that the 
Veteran had "no current active issues or concerns."  The 
Veteran denied all relevant medical history.

On outpatient treatment on July 29, 2002, the Veteran complained 
of right lower back pain.  He stated that he had experienced 
episodic low back pain/right flank pain for 4-6 years and always 
on the right flank.  He described his pain as 4/10 on a pain 
scale (with 10/10 being the worst pain).  He reported that this 
pain was constant and waxed and waned in intensity.  He denied 
any trauma.  He also denied experiencing any pain on the morning 
of his outpatient treatment visit.  Objective examination showed 
no pain.  The assessment included questionable mechanical low 
back pain.  The Veteran subsequently denied any complaints on a 
medical assessment completed in December 2002.

The post-service medical evidence shows that, on private 
emergency room (ER) treatment in March 2009, the Veteran's 
complaints included upper back pain since 10 p.m. the night 
before he reported to the ER.  He stated that he had been at a 
birthday party the night before where he was swimming with 
children, lifting them up on his shoulders, and throwing them in 
to the water.  He denied any numbness, tingling, or weakness of 
the arms.  He felt that his pain was due to muscle spasm.  He 
denied any relevant medical history.  Physical examination showed 
tenderness to palpation of the musculature of the thoracic region 
bilaterally.  The impression was back strain.

On private outpatient treatment with Jay Loftsgaarden, M.D., on 
May 1, 2009, the Veteran complained of low back pain.  He 
reported experiencing low back pain for the previous 10 years but 
could not recall "any specific injury or anything that set this 
off."  Because his back pain was felt to be musculoskeletal in 
origin, he had been referred to Dr. Loftsgaarden for additional 
treatment.  Dr. Loftsgaarden stated that, although the Veteran 
denied having any low back pain currently, when it occurred, it 
could be as bad as 5/10 on a pain scale.  The Veteran stated 
that, in general, nothing made his symptoms better.  Physical 
examination of the low back showed a full range of motion and no 
pain on palpation or percussion along the lumbar spine.  
Dr. Loftsgaarden stated, " The only time he got even a hint of 
pain was when he came back to an upright position after being 
fully flexed.  This was down in the low lumbar region."  
Dr. Loftsgaarden reviewed a computerized tomography (CT) scan of 
the Veteran's kidneys which perhaps showed some mild narrowing at 
L5-S1.  " There might have been just a trace of 
spondylolisthesis at this level."  Dr. Loftsgaarden stated that 
he discussed whether or not the Veteran's back complaints were 
related to active service but could not say because the diagnosis 
was not clear because the Veteran was relatively asymptomatic.  
He stated instead that, based on the Veteran's history, it 
sounded like he just had occasional low back strains due to 
activities.  Dr. Loftsgaarden also stated the Veteran was 
somewhat dissatisfied that he could not provide a diagnosis 
attributable to active service.  Dr. Loftsgaarden stated further 
that he suspected this was a multi-factorial issue in terms of 
the Veteran's back pain.  The impressions included a history of 
longstanding back complaints which were relatively unremarkable 
at this evaluation, on evidence of radiculopathy or myelopathy, 
and a history of significant weight gain apparently of 65 pounds 
since discharge from active service.  

On private outpatient treatment with Timothy J. Young, M.D., on 
May 18, 2009, the Veteran's complaints included low back pain for 
at least 10-12 years, primarily in the low back, and non-
radiating.  His low back pain was somewhat worse on the right 
than on the left.  He denied any numbness or tingling.  He 
associated some of his back pain to active service.  He stated 
that he drank alcohol during service which intensified his back 
pain.  Dr. Young noted that the Veteran had denied any specific 
injury when seen by Dr. Loftsgaarden earlier in May 2009.  
Physical examination showed negative straight leg raising and 
negative back flexion and extension.  Dr. Young stated that the 
Veteran's low back pain appeared musculoskeletal in origin.  The 
impressions included chronic low back pain.

On VA examination in July 2010, the Veteran complained of chronic 
back problems since boot camp.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
This examiner noted the Veteran's in-service treatment for back 
pain in September 1998 and in July 2002 and his negative 
separation physical examination that same month.  The Veteran 
stated that, currently, his low back pain was 2/10 on a pain 
scale with flare-ups to 7-9/10 once or twice a month.  Physical 
examination of the thoracolumbar spine showed no tenderness to 
palpation, erythema, spasms, atrophy, or guarding.  The Veteran 
had normal posture and gait and a level pelvis.  He also had a 
full range of motion without pain.  He had full strength in all 
extremities.  Straight leg raising was negative.  There were no 
additional functional limitations of the spine due to any of the 
DeLuca factors.  X-rays of the thoracic spine showed slight 
rotoscoliosis convex to the right, no evidence of fracture or 
subluxation, mild end-plate changes throughout the thoracic spine 
from degenerative disease worse in the lower thoracic spine, and 
an otherwise unremarkable thoracic spine.  X-rays of the 
lumbosacral spine showed slight rotoscoliosis convex to the left, 
sacroiliac joints within normal limits, mild degenerative disease 
at the end-plate predominantly in the lower thoracic upper lumbar 
region, and mild facet degenerative changes.  The VA examiner 
concluded that he could not resolve the issue of whether the 
Veteran's back complaints were related to active service without 
resorting to mere speculation because there was a lack of ongoing 
back pain throughout his active service, no true documentation of 
any etiology suggesting the cause for mechanical musculoskeletal 
pain, and no musculoskeletal findings on this examination.  This 
examiner emphasized that there were no physical findings 
supporting the Veteran's complaint of back pain and no 
determination that his mild rotoscoliosis was related to active 
service or any incident of such service.  The diagnoses were a 
history of back pain of undetermined etiology with no 
pathological findings on examination and mild rotoscoliosis.

The Board acknowledges that the Veteran continues to complain of 
low back pain and has complained of low back pain since active 
service.  A diagnosis of pain does not in and of itself 
constitute a disability for which service connection may be 
granted when there is no diagnosed or identifiable underlying 
malady or condition. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).   His service treatment records do not show that he 
experienced a "chronic" low back disability at any time during 
active service, however.  Instead, these records show that he was 
treated once in September 1998 for mechanical low back pain which 
appears to have been resolved with in-service treatment as he 
subsequently denied any back complaints until July 2002 when he 
complained of episodic low back pain/right flank pain for 4-
6 years and always on the right flank.  The assessment included 
questionable mechanical low back pain.  See Groves v. Peake, 524 
F.3d 1306, 1309-1310 (2008)(Medical nexus evidence demonstrating 
an etiological link is not necessary to prove service connection 
when evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable presumptive 
period, and that he still has the same chronic condition).

As the VA examiner subsequently determined in July 2010, no 
positive musculoskeletal findings were noted when the Veteran was 
seen as an outpatient on July 29, 2002, and he was diagnosed as 
having only possible mechanical low back pain at that time.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the 
July 29, 2002, outpatient treatment record containing a diagnosis 
of questionable (or possible) mechanical low back pain is viewed 
in the light most favorable to the Veteran, this evidence does 
not establish service connection for a low back disability in 
view of the absence of any positive musculoskeletal findings.

The post-service medical evidence indicates that the Veteran's 
complaints of low back pain have not been attributed to active 
service because there essentially is no clear medical diagnosis 
of a low back disability which could be related to service.  
After Dr. Loftsgaarden noted in May 2009 that the Veteran could 
not recall anything that had started his back problems, this 
physician concluded that he could not relate the Veteran's back 
complaints to active service because there was no clear diagnosis 
because the Veteran was relatively asymptomatic.  Dr. 
Loftsgaarden also concluded that it was likely that the Veteran 
had occasional back strains due to his activities.  Yet he did 
not connect the present problems to service, including any past 
history or symptoms.  Dr. Young determined later in May 2009 that 
the Veteran's low back pain appeared musculoskeletal in origin 
and noted that the Veteran related only some of his low back pain 
to active service.  After reviewing the Veteran's claims file and 
physically examining him, the VA examiner concluded in July 2010 
that he could not resolve the issue of whether the Veteran's back 
complaints were related to active service without resorting to 
mere speculation because there was a lack of ongoing back pain 
during service, no true documentation of any etiology suggesting 
the cause for the Veteran's mechanical musculoskeletal pain, and 
no physical findings to support the Veteran's back complaints on 
VA examination.  

The Board again acknowledges that in July 2010 the VA examiner 
stated that he could not provide the requested nexus opinion 
without resorting to mere speculation.  Nevertheless, the VA 
examiner provided a full and complete rationale for his inability 
to provide this opinion, and he discussed the evidence.  He 
demonstrated that he was fully "informed of the relevant facts" 
concerning the Veteran's in-service medical history by noting 
that he had reviewed the Veteran's service treatment records and 
his VA medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The VA examiner also cited to these records and 
to the physical findings obtained on VA examination in his 
detailed discussion.  Such discussion amounts to evidence to be 
considered.  

The VA examiner in July 2010 commented on the lack of 
musculoskeletal findings on examination.  Radiographic studies 
were obtained and demonstrated mild rotoscoliosis.  The final 
diagnoses were history of back pain of undetermined etiology; no 
pathological findings noted on exam; and mild rotoscoliosis 
noted.  The examiner, when considering the mild extent of the x-
ray findings, stated that there was no determination that the 
rotoscoliosis is related to any military events or documentation.   
Such absence of findings does not support the Veteran's claim.     

Thus, the Board finds that the VA examiner's July 2010 opinion, 
in conjunction with the opinions provided by Dr. Loftsgaarden and 
Dr. Young, provide competent and probative evidence which weighs 
against the Veteran's claim of service connection for a low back 
disability.  The Veteran has not identified or submitted any 
competent evidence, to include a nexus opinion, which relates a 
low back disability to active service.  Accordingly, the Board 
finds that service connection for a low back disability is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of a low back disability have been continuous 
since service.  In this case, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of a low back disability after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a low back disability since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
on periodic physical examinations in July and December 2002, he 
denied any history or complaints of symptoms of a low back 
disability.  Specifically, these examination reports reflect that 
the Veteran was examined and his spine was found to be clinically 
normal.  The Veteran's in-service history of symptoms at the time 
proximate to service separation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the Veteran wrote 
during treatment than to his subsequent assertion years later).  

The Veteran also did not report any relevant in-service medical 
history when he was treated in a private ER for back strain in 
March 2009.  Further, when the Veteran sought to establish 
medical care with Dr. Loftsgaarden after service in May 2009, he 
did not report any relevant in-service history.  Indeed, although 
the Veteran reported experiencing pain for the previous 10 years, 
Dr. Loftsgaarden noted that the Veteran could not "recall any 
specific injury or anything" which caused his back complaints.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker, 
10 Vet. App. at 73 (holding that lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Board finds it significant that the Veteran has not reported 
consistently when his low back problems began to his in-service 
and post-service treating physicians.  The VA examiner correctly 
noted in July 2010 that there is an apparent inconsistency in the 
separation physical examination completed on July 23, 2002, when 
the Veteran denied any relevant history and his spine was normal 
clinically, and the outpatient treatment report completed 6 days 
later on July 29, 2002, when the Veteran reported - for the first 
time - he had experienced intermittent back and right flank pain 
for the previous 4-6 years (including throughout his period of 
service).  This apparent inconsistency is not explained in the 
Veteran's available service treatment records.  It also is not 
clear why the Veteran did not report his medical history 
consistently to the in-service examiners who saw him in July and 
December 2002.  The Veteran's reported medical history of 4-
6 years of back problems noted on July 29, 2002, also is 
inconsistent with the medical history he reported at his 
enlistment physical examination in June 1997 (when he would have 
been experiencing the back problems that he reported 5 years 
later in July 2002) and on a medical history report completed in 
October 2000 during active service.  The Veteran again denied any 
relevant medical history on an in-service medical assessment 
completed in December 2002.  These inconsistencies in the record 
weigh against the Veteran's credibility as to the assertion of 
continuity of symptomatology since service.  See Madden, 125 F.3d 
at 1481 (finding that Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, his previous statements made for treatment purposes, 
and his own previous histories of onset of symptoms given after 
service.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


